Citation Nr: 0733154	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  03-10 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1950 to April 
1970, including honorable combat service in the Republic of 
Vietnam.  He died in July 1999 and the appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.

The appellant was afforded a Travel Board Hearing in August 
2007 in Montgomery, Alabama.  A transcript of the hearing is 
associated with the claims file.  

Service connection the cause of the veteran's death was 
previously denied in an August 1999 rating decision.  Before 
the Board may consider the merits of a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The RO denied entitlement to service connection for the 
cause of the veteran's death in an August 1999 rating 
decision.  The appellant was notified of the decision and of 
her appellate rights, but did not timely appeal the denial.

3.  Since August 1999, new and material has been received to 
reopen the appellant's previously denied claim of service 
connection for cause of the veteran's death.  

4.  The veteran was presumed to have been exposed to 
herbicides, including Agent Orange, and he was diagnosed as 
having diabetes mellitus in 1996.

5.  The veteran's death was caused or hastened by a 
disability incurred as a result of honorable combat service 
in Vietnam. 


CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for the cause of the veteran's death is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).
 
2.  A service-connected disability did cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. §§ 
1110, 1130, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this appeal 
given the favorable nature of the Board's decision.  Any 
error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

New and material evidence

In August 1999, the RO denied service connection for the 
cause of the veteran's death, finding that evidence did not 
show his metastatic pancreatic cancer was caused by or 
related to the veteran's military service.  The appellant was 
advised of the denial of benefits and of her appellate 
rights, but did not appeal the decision.  As such, it became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to an application submitted in September 2001, the 
appellant seeks to reopen her previously denied claim of 
service connection for the cause of the veteran's death.  
Generally, where a prior RO decision has become final, it may 
only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  New and material evidence 
means existing evidence that by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  The credibility of new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time of the August 1999 rating decision, the evidence 
of record included the veteran's service medical records 
(SMRs), treatment records dated from November 1981 to July 
1992, and the death certificate.  The SMRs did not include 
any record of a pancreatic condition or pancreatic cancer in 
service or within a year of discharge from service.  Further, 
the evidence did not include an opinion linking the veteran's 
metastatic pancreatic cancer to service.  The treatment 
records noted a diagnosis of acute pancreatitis in May 1992.  
The death certificate lists the veteran's cause of death as 
metastatic pancreatic cancer.  

Since the August 1999 rating decision, VA received additional 
evidence, including, an undated computer printout of medical 
treatise evidence regarding pancreatic cancer, private 
treatment records dated from January 1996 to April 1997, 
private treatment records dated from July 1998 to August 
1998, a private treatment record dated in March 1999, a 
private medical opinion dated in July 2001, medical treatise 
evidence regarding pancreatic cancer risk factors printed on 
July 2004, an opinion from a VA nurse practitioner in July 
2006, a January 2007 opinion from a VA physician and the 
August 2007 hearing transcript of the appellant's testimony 
at a Travel Board Hearing in Montgomery, Alabama.  

A February 1996 treatment record reflects treatment for 
pancreatic insufficiency and diabetes mellitus.  At this 
session of treatment, there was an ultrasound which 
discovered a tumor in the veteran's pancreas.

A March 1996 treatment record notes a diagnosis of diabetes 
mellitus and handwritten addendum's indicating that the 
veteran used insulin to control his diabetes mellitus.  

An April 1997 private treatment note reflects that the 
veteran underwent surgery for his pancreatic cancer in 
January 1997 and had undergone chemotherapy and radiation.  
The note listed the veteran's glucose levels had been in the 
400 to 500 range the previous week.  The veteran was then 
given 6 low doses of insulin per day.  

In the July 1998 to August 1998 private treatment records, 
reflect the veteran's treatment for metastatic pancreatic 
cancer.  The veteran was diagnosed as having recurrent 
pancreatic cancer after an exploratory laparotomy.    

A March 1999 treatment note reflects the veteran's use of 
insulin to control his diabetes mellitus.  

In a July 2001 letter, one of the veteran's physicians 
indicated that the veteran had been under his medical care 
for the years before the veteran's death.  The physician 
indicated that "it is also as likely as not that [the 
veteran's] exposure to Agent Orange in the military 
contributed to his diabetes, the progression of his 
pancreatic failure and even to the development of his 
pancreatic cancer."  

A certified VA nurse practitioner opined in a July 2006 VA 
examination report that the veteran's exposure to herbicides, 
to include Agent Orange, was related to his diabetes and the 
diabetes contributed to the veteran's pancreatic cancer.  She 
further noted that she reviewed the claims file extensively 
before forming her opinion.  She noted that the veteran's 
diabetes mellitus diagnosis occurred in February 1996, and 
although the record did not reflect whether the veteran had 
Type I or Type II diabetes, she opined that due to his level 
of treatment, the veteran most likely had Type II diabetes.  
The nurse practitioner reviewed both the VA literature and 
the National Cancer Institute's (NCI) literature regarding 
pancreatic cancer and exposure to Agent Orange.  The VA 
literature noted that there was insufficient evidence to show 
a link between insecticide exposure and pancreatic cancer.  
The NCI literature included a December 2005 study linking 
diabetes mellitus (Type II) to an increased risk of 
pancreatic cancer.  Thus, she noted, "[i]t is therefore my 
opinion that [the veteran's] diabetes at least as likely as 
not caused metastatic pancreatic cancer."  

During a second VA examination report, dated in January 2007, 
the physician opined that the veteran's metastatic pancreatic 
cancer was not at least as likely as not related to his 
diabetes mellitus.  The physician noted that there was no 
conclusive evidence linking diabetes mellitus to pancreatic 
cancer.  The physician reviewed the nurse practitioner's NCI 
literature and pointed out that the studies linking diabetes 
mellitus to pancreatic cancer are inconsistent and 
inconclusive.  The physician indicated that tobacco use is a 
risk factor for pancreatic cancer and that the veteran was a 
tobacco user until he quit in the 1980s.  Ultimately, the 
physician opined that, "I can not [sic] conclude with any 
certainty that [the veteran's] diabetes mellitus placed him 
at increased risk for developing pancreatic cancer."  

In August 2007, the appellant credibly testified before the 
undersigned at a Travel Board Hearing.  She indicated that 
the veteran did not have any relatives who had been diagnosed 
as having diabetes mellitus or cancer.  She noted that the 
veteran had Type II diabetes and did require insulin to 
regulate his glucose levels.  She noted that the veteran was 
often weak and lethargic after being diagnosed as having 
diabetes mellitus.  

The medical treatise evidence submitted, but not relied upon 
by the examiners, revealed that diabetes mellitus was a risk 
factor for pancreatic cancer.  There was no evidence that the 
veteran was a part of the studies associated with this 
treatise evidence.

The Board finds that the July 2007 physician's opinion letter 
and the two VA examination reports from July 2006 and January 
2007 are new and material.  These pieces of evidence are new 
as they were not before agency decision makers when deciding 
the original claim, and they are material because they speak 
to unestablished facts necessary to substantiate the claim-
specifically, whether the veteran's pancreatic cancer was 
related to his diabetes mellitus.  Additionally, the 
treatment records submitted, reflect a February 1996 
diagnosis of diabetes mellitus, as well as subsequent 
treatment for metastatic pancreatic cancer.  Therefore, the 
appellant's previously denied claim of service connection for 
the cause of the veteran's death is reopened.

Service connection

The appellant seeks service connection for the cause of the 
veteran's death.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Moreover, when a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a).  

With regard to disabilities a claimant attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  If a veteran is found 
to have been exposed and/or presumed to have been exposed to 
an herbicide agent during active service in the Republic of 
Vietnam, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform disease; Type II diabetes; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers; and, 
soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e).  
Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).   

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Before his death, the veteran's diabetes mellitus was not 
service connected.  The Board finds that the veteran did have 
honorable service in the Republic of Vietnam and was 
diagnosed as having diabetes mellitus in February 1996.  Due 
to his Vietnam service, the veteran was presumed to have been 
exposed to herbicides, including Agent Orange.  Therefore, 
the Board finds that the veteran's diabetes mellitus was 
presumptively related to his service pursuant to 38 C.F.R. § 
3.309(e).  

As outlined in the previous section, the evidence includes 
two medical opinions linking the veteran's diabetes mellitus 
to his pancreatic cancer and ultimately to his death.  There 
is one medical opinion that does not link the veteran's 
diabetes mellitus to his pancreatic cancer.  That medical 
opinion, however, indicated that it could not be "concluded 
with any certainty" that the veteran's diabetes contributed 
to his pancreatic cancer.  Indeed, the examiner noted that 
there was no conclusive evidence linking the diabetes and 
pancreatic cancer.  Certainty and conclusive evidence, 
however, are not the evidentiary standards applied in these 
cases.  The evidence must only be in equipoise for the 
benefits to be granted.  The death certificate indicates that 
the veteran died of metastatic pancreatic cancer.  The Board 
acknowledges that there are conflicting opinions as to the 
link between the veteran's diabetes mellitus and his 
pancreatic cancer, but finds that the evidence is in relative 
equipoise as to whether the veteran's diabetes mellitus 
contributed to his fatal pancreatic cancer.  Therefore, 
service connection for the cause of the veteran's death is 
granted.



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


